Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM2015-001
Release Date: 2/13/2015
CC:INTL:B02:REJenkins
POSTU-118830-14
UILC:

951.00-00, 312.01-00

date:

February 09, 2015

to:

from:

subject:

Cindy S. Kim
IBC IPN Acting Program Manager
(LB&I)
Steven A. Musher
Associate Chief Counsel
(International)

Earnings and Profits Consequences of Section 951(a) Income Inclusions
This Generic Legal Advice Memorandum addresses the earnings and profits
consequences of income inclusions under section 951(a)(1). This advice may not be
used or cited as precedent.
ISSUE
Whether USP must increase its earnings and profits by the amount of its income
inclusion with respect to FS under section 951(a)(1)?
CONCLUSION
Yes. USP must increase its earnings and profits by the amount of its income inclusion
with respect to FS under section 951(a)(1) in the year of the inclusion, regardless of
whether USP receives distributions from FS in the same year.
FACTS
USP is a domestic corporation that wholly owns FS. FS is a controlled foreign
corporation within the meaning of section 957(a) (CFC), and accordingly USP is a
United States shareholder (as defined in section 951(b)) of FS. FS earns subpart F

POSTU-118830-14

2

income (as defined in section 952) and holds United States property (as defined in
section 956(c)) in Tax Year 1. As a result, USP includes amounts in income under
sections 951(a)(1)(A) and 951(a)(1)(B) with respect to FS for Tax Year 1.
LAW AND ANALYSIS
I. Determination of Earnings and Profits
A. E&P Increases upon Inclusion of Items in Income
The term “earnings and profits” (E&P) is not defined in the Internal Revenue Code.
However, Treas. Reg. §1.312-6 provides that, “[a]mong the items entering into the
computation of corporate earnings and profits for a particular period are . . . all items
includible in gross income under section 61.” (Emphasis added.) Section 61 makes
clear that gross income means “all income from whatever source derived,” and is not
limited to the items enumerated in the statute. 1 Under section 951(a)(1), a United
States shareholder of a CFC must include its pro rata share of the CFC’s subpart F
income, as well as the amount determined under section 956 with respect to the
shareholder, in gross income (section 951 inclusions).
As noted above, the regulations provide that E&P for a “particular period” includes all
items of gross income under section 61. Paragraph (a) of Treas. Reg. §1.312-6
provides that E&P must be computed using the same method of accounting used to
compute taxable income. These provisions make clear that a domestic corporation’s
E&P is increased when it takes the corresponding item of income into account in
computing taxable income. Thus, absent an express rule to the contrary, statutory
provisions that affect the timing of income – deferral or acceleration – have a
corresponding effect on the timing for increasing E&P. 2 Neither Treas. Reg. §1.312-6
nor any other regulatory or statutory provision contains timing rules for E&P that deviate
from the timing rules for gross income with respect to section 951 inclusions. Thus,
section 951 inclusions are subject to the general rule for items of gross income
described in Treas. Reg. §1.312-6 and are included in the computation of E&P for the
taxable year in which they are included in the domestic corporation’s gross income. As
1

Section 61(a); see also Treas. Reg. §1.61-14(a) (“[i]n addition to the items enumerated in section 61(a),
there are many other kinds of gross income.”); Comm’r v. Glenshaw Glass Co., 348 U.S. 426, 430 (1955)
(indicating with respect to the predecessor to section 61 that the definition of gross income should be
construed broadly, “in recognition of the intention of Congress to tax all gains except those specifically
exempted.”).
2
Sections 312(k) and 312(n) provide particular circumstances in which E&P adjustments are decoupled
from the inclusion of items of income to which they relate. The existence of a specific list of deviations
between E&P and income confirms that absent a specific rule, the timing of E&P increases follows the
timing of income inclusions. Furthermore, the deviations largely require an increase of E&P for income
items prior to their inclusion in income. See, e.g., section 312(n)(5); Treas. Reg. §1.108(i)-1(d) (providing
that deferred cancellation of indebtedness income increases E&P in the year realized and not when later
includible in income).

POSTU-118830-14

3

discussed in Part I.B of the LAW AND ANALYSIS section of this memorandum, the
application of Treas. Reg. §1.312-6 to section 951 inclusions is consistent with the
general conceptual framework for the interaction between income, basis adjustments,
and E&P articulated elsewhere in the Internal Revenue Code and in case law.
B. Relationship Between the Timing of Income Inclusion and Corresponding
Basis Adjustments and E&P
Case law affirms the principle of Treas. Reg. §1.312-6 that E&P generally follows
taxable income and demonstrates the operation of basis provisions within the
framework governing income and E&P to ensure that items of gross income are neither
duplicated nor excluded from taxable income or E&P. The interaction of basis
provisions, income inclusions, and E&P illustrated by the case law is also reflected in
the subpart F statutory provisions addressing the consequences of section 951
inclusions, as well as section 312(f)(2).
In Commissioner v. Wheeler, 3 the taxpayers contributed appreciated stock to a
corporation in a nonrecognition transaction; the corporation accordingly took a carryover
basis in the stock. 4 The taxpayers argued that the carryover basis applied only for
income tax purposes. 5 For purposes of determining the corporation’s E&P after a
subsequent sale of the contributed stock, the taxpayers used the higher fair market
value basis that the corporation had recorded on its books at the time of the
contribution. 6 The Supreme Court rejected the taxpayers’ argument, holding that the
lower carryover basis applied for purposes of determining the corporation’s E&P as well
as its taxable income. 7 The Supreme Court also upheld as valid the regulation, very
similar to current Treas. Reg. §1.312-6, that provided that gains and losses are brought
into E&P at the time and to the extent recognized. 8 Thus, the use of the carryover basis
allowed the gain deferred on the contribution of the stock to be similarly deferred for
E&P purposes such that it would be recognized and included in E&P at the time of the
subsequent disposition. 9
Bangor & Aroostok v. Commissioner10 addressed a fact pattern in which income
realized in a transaction was preserved for subsequent taxation through basis
adjustments. In Bangor & Aroostok, the taxpayer excluded from its gross income “bond
profit” realized on the repurchase of its bonds at a discount, instead consenting to
reduce the basis of its property by the excluded amount. 11 It claimed, however, that the
bond profit was includible in E&P when realized for purposes of determining its excess
3

Comm’r v. Wheeler, 324 U.S. 542 (1945).
Id. at 543.
5
Id. at 543-44.
6
Id.
7
Id. at 547.
8
Id. at 546.
9
Id. at 547.
10
Bangor & Aroostok v. Comm’r, 16 T.C. 578 (1951).
11
Id. at 579-80.
4

POSTU-118830-14

4

profits credit. 12 The Tax Court disagreed with the taxpayer’s position, concluding that
bond profit was includible in E&P for purposes of computing the excess profits credit
only when the bond profit was includible in income. 13
Wheeler and Bangor & Aroostok establish the relationship among E&P increases,
income realization when the recognition of income is deferred, and basis provisions that
preserve the income for future taxation. In income deferral situations, when income is
preserved for subsequent taxation through basis carryover or reduction, no E&P
increase is required or permitted at the time of the initial transaction giving rise to the
deferred income, but an E&P increase is required at the time that the income is
subsequently required to be taken into account. Thus, these cases demonstrate that if
income will be taken into account, the E&P inclusion generally occurs at the time that
the income is taken into account. This supports the conclusion that when realized
income is included in taxable income and a basis increase would prevent inclusion of
that income in E&P at a later time, the income must be included in E&P when realized
and included in taxable income. As described below, the statutory provisions of Subpart
F implement such a framework with respect to section 951 inclusions.
Subpart F provides for stock basis adjustments and the establishment of an account for
“previously taxed earnings and profits” or previously taxed income (PTI) in conjunction
with section 951 inclusions that represent the inverse of the basis consequences at
issue in Wheeler and Bangor & Aroostok. Under sections 959 and 961(a), a United
States shareholder increases its PTI account and its basis in the CFC stock by the
amount included in its gross income under section 951(a) with respect to the stock. The
increases in the PTI account balance and the basis in the CFC stock prevent the
income from being included in gross income again upon distribution or if the stock is
sold before the income is distributed. When the CFC distributes its earnings, the
shareholder does not include the earnings in income a second time, 14 but reduces its
basis in the CFC stock and the PTI account. 15 As a result, the shareholder includes its
share of the CFC’s subpart F income in its income only once despite the difference
between the time that the shareholder is required to report its share of the CFC’s
subpart F income and the time that income is distributed from the CFC to the United
States shareholder. 16
Wheeler and Bangor & Aroostok address the E&P consequences of income deferral
provisions with corresponding basis provisions that ensure that the gain will be
recognized at a later time, rather than income acceleration provisions that require
inclusion of income prior to receipt of cash or property. However, by demonstrating the
relationship between basis provisions and the timing of income and E&P
12

Id. at 580.
Id. at 586.
14
See sections 959(a) and (d).
15
See section 961(b).
16
Subchapter K and subchapter S have similar basis adjustments that are also illustrative. See sections
705(a) and 1367(a).
13

POSTU-118830-14

5

inclusions, Wheeler and Bangor & Aroostok buttress the related conclusion that when
income is taken into account and basis is increased to prevent the same income from
being taxed twice, an E&P inclusion must result. Moreover, if E&P were not increased
when income is recognized and basis is increased, that income might never be properly
taken into account for E&P purposes. For example, if a shareholder were to sell stock
after its basis in the stock was increased as a result of a section 951 inclusion, the basis
adjustment would reduce the amount of gain recognized on the sale, allowing the
shareholder to permanently avoid an E&P increase for that amount. The subpart F
stock basis adjustments and PTI account serve the same essential function as the
provisions at issue in Wheeler and Bangor & Aroostok; they ensure that amounts are
included once, and only once, in income.
Although section 961(b) provides for a basis decrease in respect of a distribution that is
not included in a United States shareholder’s gross income pursuant to section 959, it
does not expressly address the effect of that distribution on the shareholder’s E&P.
Section 312(f)(2), however, does expressly address the E&P consequences of a
nontaxable distribution in respect of stock in which the shareholder’s basis in the stock
is reduced. Section 312(f)(2) generally provides that a nontaxable distribution in which
the stock basis is decreased does not increase the E&P of the distributee corporation.
Distributions to which sections 959 and 961(b) apply are described in section 312(f)(2).
Accordingly, a United States shareholder should not increase its E&P when it receives a
distribution to which sections 959 and 961(b) apply.
Lastly, distributions of PTI, which cannot “be again included in the gross income” of a
United States shareholder receiving a distribution thereof, 17 are distinct from “income
exempted by statute” that must be included in E&P when received under Treas. Reg.
§1.312-6(b). Unlike exempt income, PTI distributions constitute income that has
already been subject to tax, rather than income that is never taxed. 18
In sum, the appropriate time to increase a United States shareholder’s E&P is at the
time of the section 951 inclusion, not at the time of receipt of the PTI distribution.
Possible Counterarguments
A CFC that accrues subpart F income must increase its E&P by the amount of its
income at the time of accrual under Treas. Reg. §1.312-6(b), 19 and, as discussed in
17

Section 959(a).
Contrast Bangor & Aroostok, which indicates that in a situation where realized income is permanently
exempt from taxation, such that it will not be included in E&P in the future, the realized income must be
included in E&P when realized. 16 T.C. at 585 (“The present case must be distinguished from situations
where fully realized income which is exempt from tax … is included in earnings and profits. … [T]he
income from discharge of indebtedness escapes taxation only by reason of the option [to reduce basis],
and the effect of exercise of the option is not a complete withdrawal or insulation of the profit from tax. …
In reality, by providing for an adjustment altering the basis of property which petitioner would otherwise be
entitled to use, Congress did not relieve the profit of tax but only postponed the time for levying the tax.”).
19
Section 964(a).
18

POSTU-118830-14

6

Part I.B. of the LAW AND ANALYSIS section of this memorandum, the United States
shareholder increases its E&P to the extent the CFC’s subpart F income is included in
the United States shareholder’s gross income as a section 951 inclusion.
USP might argue that section 951 income inclusions do not increase its E&P because
its ability to make dividend distributions is not increased unless it receives a distribution
of cash or other property. However, E&P is not simply a measure of cash flow. 20
Specific statutory and regulatory guidance on E&P clearly reflects that a corporation’s
E&P increases even when an income inclusion does not coincide with the receipt of
cash or other property. 21 Thus, an increase of E&P for section 951 inclusions is
consistent with the guidance on E&P.
Because, absent a distribution, FS retains the E&P attributable to the subpart F income,
while USP also has E&P arising from the section 951 inclusion attributable to the
subpart F income, USP might also argue that E&P cannot be in two places at once, and
that USP will increase its E&P when FS distributes the earnings attributable to the
section 951 inclusion to USP. This argument has some superficial appeal because
generally a corporate shareholder does not have income from a subsidiary corporation
when the subsidiary corporation earns income; therefore, the corporate shareholder
generally does not increase its E&P or its basis in the stock of the subsidiary
corporation at such time. Rather, the corporate shareholder has income and increases
its E&P when the subsidiary corporation distributes its E&P as a dividend. Thus, when
a corporate shareholder’s income inclusion depends upon a distribution of E&P by a
subsidiary corporation, the corporate shareholder’s E&P does not increase until the time
of the distribution, when the subsidiary corporation’s E&P decreases.
However, the general rule that a corporate shareholder does not have E&P until it
receives a distribution from the corporation does not always apply. If a domestic parent
and subsidiary file a consolidated return, the parent’s E&P is increased (or decreased)
each year to reflect increases (or decreases) in the E&P of the subsidiary during the
consolidated return year. 22 In addition, in the consolidated return context, if a
corporation becomes a subsidiary as a result of a reverse acquisition, the subsidiary’s
E&P is immediately included in the E&P of the common parent as well. 23 Thus, the
E&P will be reflected in the accounts of both the subsidiary and the parent, 24 as it is in
the case of a CFC with subpart F income and its United States shareholder with a
corresponding section 951 inclusion. 25
20

th

See Snap-Drape, Inc. v. Comm’r, 98 F.3d 194 (5 Cir. 1996); Henry C. Beck Co. v Comm’r, 52 T.C. 1
th
(1969), aff’d per curiam, 433 F.2d 309 (5 Cir. 1970).
21
For example, section 1272(a)(1) requires the inclusion of accrued original issue discount (“OID”) in
gross income, and accordingly, under Treas. Reg. §1.312-6, in E&P, notwithstanding the fact that no cash
is received in connection with OID accrual.
22
See Treas. Reg. §1.1502-32; Treas. Reg. §1.1502-33.
23
Treas. Reg. §1.1502-33(f).
24
Duplication can be eliminated, however, by an actual distribution or if the subsidiary ceases to be a
member of the consolidated group. Treas. Reg. §1.1502-33(e).
25
In the consolidated group context, corresponding adjustments are also made to the parent’s basis in

POSTU-118830-14

7

Furthermore, despite its superficial appeal, the argument that E&P cannot be in two
places at once lacks technical support and is not strong enough to overcome the rule in
Treas. Reg. §1.312-6 that E&P includes all items includible in gross income under
section 61. Section 951(a) requires United States shareholders of a CFC to include in
income their pro rata share of the CFC’s subpart F income, as well as the amount
determined under section 956, irrespective of whether the E&P attributable to such
amounts are distributed. As discussed in Part I.B. of the LAW AND ANALYSIS section
of this memorandum, distributions of PTI attributable to a United States shareholder’s
section 951 inclusion generally are not treated as dividends 26 and are not included in
the income of a United States shareholder that is a domestic corporation. 27 Thus,
United States shareholders that are domestic corporations do not increase their E&P
pursuant to Treas. Reg. §1.312-6 upon a distribution of PTI that is not includible in the
shareholders’ income. The period to increase a corporate United States shareholder’s
E&P for a section 951 inclusion is the shareholder’s taxable year of the inclusion, and
does not depend on when the CFC reduces its E&P by some future distribution.
II. Conclusion
As a United States shareholder with respect to FS, USP includes in its gross income its
pro rata share of the subpart F income of FS, as well as amounts determined under
section 956 with respect to USP. 28 The section 951 inclusion also increases USP’s
basis in the stock of FS by the same amount. 29 Accordingly, under the framework
described in Part I of the LAW AND ANALYSIS section of this memorandum, USP must
increase its earnings and profits by the amount of its income inclusion with respect to
FS under section 951(a)(1) in the year of the inclusion, regardless of whether USP
receives distributions from FS in the same year.
Please call (202) 317-6934 if you have any further questions.

the stock of the subsidiary by the amount of the subsidiary’s earnings and profits, under a framework
comparable to sections 959 and 961, discussed supra in Part I.B. See Treas. Reg. §1.1502-33.
Similarly, a distribution from a subsidiary to a parent of a consolidated group is excluded from the income
and E&P of the parent corporation and reduces the parent’s basis in the stock of the subsidiary. See
Treas. Reg. §§1.1502-13, 1.1502-32, 1.1502-33.
26
Section 959(d). Distributions of PTI are not treated as dividends for purposes of chapter 1 (relating to
normal taxes and surtaxes) of subtitle A (relating to income taxes) of the Code except for a limited foreign
tax credit purpose as provided in section 960(a)(3). Sections 959(d) and 960(a)(3). However, certain
distributions of PTI are treated as dividends for purposes of section 1411, which is in chapter 2A of the
Code (relating to unearned income Medicare contributions). Treas. Reg. §1.1411-10(c)(1)(i). Section
1411 applies only to individuals, estates, and trusts, and not to corporations. See section 1411(a).
27
Section 959(a). Distributions of PTI in excess of a shareholder’s basis are treated as gain from the sale
or exchange of property and are included in the shareholder’s gross income. Treas. Reg. §1.961-2(c).
28
Section 951(a)(1).
29
Section 961(a).

